Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         19-NOV-2019
                                                         08:12 AM




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                   In the Interest of HK and KK
                         (CAAP-XX-XXXXXXX)

----------------------------------------------------------------

         In the Matter of the Guardianship of HK and KK
                        (CAAP-XX-XXXXXXX)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CASE NOS. FC-S No. 16-00210 and FC-G No. 18-1-6064)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawai i Revised Statutes § 602-59(a)

(2017); see also Hawai i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed on November 14, 2019, is dismissed
without prejudice to re-filing the application pursuant to HRAP

Rule 40.1(a) (2017) (“The application shall be filed within 30

days after the filing of the intermediate court of appeals’

judgment on appeal or dismissal order, unless the time for

filing the application is extended in accordance with this

Rule.”).

           DATED:   Honolulu, Hawai i, November 19, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2